1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     KENNY LOSITO
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case Nos. 2:19-cr-111 WBS
12                   Plaintiff,
                                                STIPULATION AND ORDER TO CONTINUE
13           v.                                 SENTENCING
14   KENNY LOSITO,
                                                  DATE:          March 30, 2020
15                   Defendant.                   TIME           9:00 a.m.
                                                  JUDGE:         Hon. William B. Shubb
16
             IT IS HEREBY STIPULATED by and between the parties through their respective
17
     counsel, Assistant United States Attorney, Colleen M. Kennedy, counsel for the plaintiff, and
18
     Assistant Federal Defender, Lexi Negin, counsel for defendant, Kenny Losito, that the
19
     sentencing hearing currently set for March 30, 2020 be continued to June 15, 2020, at 9:00 a.m.,
20
     before the Honorable William B. Shubb.
21                                                              Respectfully submitted,
22                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
23
24   Dated: March 18, 2020                                By:   /s/ Alexandra P. Negin
25                                                              ALEXANDRA P. NEGIN
                                                                Assistant Federal Defender
26                                                              Attorney for Defendant

27

28
      Stipulation and [Proposed] Order              -1-
      to Continue Status Conference
                                                                McGREGOR W. SCOTT
1                                                               United States Attorney
2
     Dated: March 18, 2020                                By:   /s/ Colleen M. Kennedy
3
                                                                COLLEEN M. KENNEDY
4                                                                Assistant United States Attorney
                                                                Attorney for Plaintiff
5
6
7
8
9                                                ORDER
10
             The Court hereby grants the parties’ request to continue the sentencing hearing and set
11
     the matter for sentencing on June 15, 2020 at 9:00 a.m.
12
13
             IT IS SO ORDERED.
14
15   Dated: March 19, 2020
16
17
18
19
20
21

22
23
24
25
26
27

28
      Stipulation and [Proposed] Order              -2-
      to Continue Status Conference
